Case 8:15-cv-02034-JVS-JCG Document 972 Filed 04/30/20 Page 1 of 3 Page ID #:67936



 1   Brendan M. Ford (SBN 224333)
     bford@FordDiulio.com
 2   Kristopher P. Diulio (SBN 229399)
     kdiulio@FordDiulio.com
 3   Olivia S. Cannon (SBN 315553)
     ocannon@FordDiulio.com
 4   FORD & DIULIO PC
     650 Town Center Drive, Suite 760
 5   Costa Mesa, California 92626
     Telephone: (714) 450-6830
 6   Facsimile: (844) 437-7201
 7 Attorneys for Defendants
   ANDREW NILON, SAM PFLEG,
 8 MATTHEW DRONKERS, TAYLOR
   DEMULDER, SAM SCHOONOVER,
 9 GIOVANNI SANDOVAL

10                        UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12

13 NATURAL IMMUNOGENICS CORP., a Case No. 8:15-cv-02034-JVS-JCG
   Florida corporation,
14                               DEFENDANT SAM SCHOONOVER’S
               Plaintiff,        NOTICE OF LODGING OF
15                               PRIVILEGED DOCUMENTS FOR IN
       v.                        CAMERA REVIEW
16
     NEWPORT TRIAL GROUP, et al.,               [DKT. NOS. 902, 970]
17
                Defendants.                     Judge:            Hon. James V. Selna
18                                              Special Master:   Hon. Rosalyn Chapman
19   AND RELATED ACTIONS
20

21

22

23

24

25

26

27

28


               DEFENDANT S. SCHOONOVER’S NOTICE OF LODGING [DKT. NOS. 902, 970]
Case 8:15-cv-02034-JVS-JCG Document 972 Filed 04/30/20 Page 2 of 3 Page ID #:67937



 1           TO THE COURT, THE SPECIAL MASTER, ALL PARTIES, AND ALL
 2   COUNSEL OF RECORD:
 3           On March 5, 2020, the Court issued an “Order Regarding Objection to the
 4   Special Master’s Order Regarding Motion for Leave to Take Additional Discovery at
 5   Docket No. 876.” [Dkt. No. 902]. In that Order, the Court noted that “NIC seeks leave
 6   to submit a limited supplemental crime-fraud motion under Step Two of the crime-fraud
 7   exception for sixteen pages of text messages (SCHOONOVER00066-81).” [Id. at pp.
 8   13-14].
 9           On April 28, 2020 the Special Master—citing Dkt. 902—ordered Defendant
10   Schoonover to produce the “sixteen pages of text messages[.]” [Dkt. 970 at 2:7-9].
11           PLEASE TAKE NOTICE that, in accordance with the Court’s Order at Dkt. 902,
12   and the Special Master’s Order at Dkt. 970, counsel for Defendant Schoonover emailed
13   SCHOONOVER00066-81 to the Special Master for in camera review on April 30,
14   2020.
15           Nothing in this production should be construed as a waiver of privilege or any
16   other of Mr. Schoonover’s rights, all of which are expressly reserved.
17

18

19   Dated: April 30, 2020                  FORD & DIULIO PC
20

21                                          By: /s/ Brendan M. Ford
                                                Brendan M. Ford
22                                              Kristopher P. Diulio
                                                Olivia S. Cannon
23
                                                Attorneys for Defendants ANDREW
24                                              NILON, SAM PFLEG, MATTHEW
                                                DRONKERS, TAYLOR DEMULDER,
25                                              SAM SCHOONOVER, GIOVANNI
                                                SANDOVAL
26

27

28
                                              -1-
                  DEFENDANT S. SCHOONOVER’S NOTICE OF LODGING [DKT. NOS. 902, 970]
Case 8:15-cv-02034-JVS-JCG Document 972 Filed 04/30/20 Page 3 of 3 Page ID #:67938



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on April 30, 2020, I electronically filed the foregoing
 3   DEFENDANT          SAM      SCHOONOVER’S             NOTICE   OF   LODGING     OF
 4   PRIVILEGED DOCUMENTS FOR IN CAMERA REVIEW [DKT. NOS. 902, 970]
 5   with the Clerk of the Court using the CM/ECF system which will send notification of
 6   such filing via electronic mail to all counsel of record.
 7
                                             /s/ Brendan M. Ford
 8
                                             Brendan M. Ford
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                               -1-
                                      CERTIFICATE OF SERVICE
